Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 1 of 12 Page ID #:1


 1 DAVIS WRIGHT TREMAINE LLP
 2   Jacob M. Harper (SBN 259463)
     jharper@dwt.com
 3   James H. Moon (SBN 268215)
 4   jamesmoon@dwt.com
   865 S. Figueroa St., Suite 2400
 5 Los Angeles, CA 90017-2566
 6 Telephone: (213) 633-6800
   Facsimile: (213) 633-6899
 7
 8 Attorneys for Defendant
   The Kroger Company
 9
10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13
   JENNIFER O’NEIL, individually and on No. 19-4125
14 behalf of all others similarly situated,
15                                          NOTICE OF REMOVAL
                           Plaintiff,
16                                          DEMAND FOR JURY TRIAL
17       vs.
                                            [From the Superior Court of California,
18 THE KROGER COMPANY, and DOES County of Los Angeles, No.
19 1 through 10, inclusive;                 19STCV10050]
20                       Defendants.         Compl. Filed:   March 25, 2019
21                                           Action Removed: May 13, 2019
22
23
24
25
26
27
28
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 2 of 12 Page ID #:2


 1 TO THE CLERK AND TO PLAINTIFF AND HER ATTORNEYS:
 2        PLEASE TAKE NOTICE that Defendant The Kroger Company
 3 (“Kroger”) hereby removes this action from the Superior Court of the State of
 4 California for the County of Los Angeles to the United States District Court for the
 5 Central District of California, Western Division. Kroger is entitled to remove this
 6 action to federal district court pursuant to 28 U.S.C. §§ 1332(d) and 1441 based on
 7 the following:
 8                                  State Court Action
 9        1.     On March 25, 2019, Plaintiff Jennifer O’Neil (“Plaintiff”),
10 purportedly acting on her own behalf and on behalf of all others similarly situated,
11 commenced an action in the Superior Court of the State of California in and for the
12 County of Los Angeles, captioned O’Neil v. The Kroger Company, Case No.
13 19STCV10050 (the “State Court Action”). A true and complete copy of the
14 complaint in the State Court Action served upon Kroger is attached hereto as
15 Exhibit A (the “Complaint”).
16        2.     On April 11, 2019, Kroger was deemed served with a copy of the
17 Complaint and a summons from the State Court Action pursuant to Code of Civil
18 Procedure section 415.30 upon its acknowledgment and acceptance of service via
19 mail. A true and complete copy of the Acknowledgement of Receipt of the
20 summons served upon Kroger (the “Acknowledgment”), as filed in the State Court
21 Action, is attached hereto as Exhibit B.
22        3.     In addition to the Complaint and Acknowledgment, all other
23 pleadings, processes, and orders served upon or received by Kroger in the State
24 Court Action are attached hereto:
25               a.    The Summons is attached hereto as Exhibit C;
26               b.    The Civil Case Cover Sheet is attached hereto as Exhibit D;
27               c.    The Civil Case Cover Sheet Addendum and Statement of
28                     Location is attached hereto as Exhibit E;

                                             2
                                    NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 3 of 12 Page ID #:3


 1               d.     The Declaration of Matthew T. Theriault Regarding Venue
 2                      Pursuant to California Code of Civil Procedure Section 1780(d)
 3                      is attached hereto as Exhibit F;
 4               e.     The Notice of Case Assignment is attached hereto as
 5                      Exhibit G;
 6               f.     The Instructions for Handling Unlimited Civil Cases are
 7                      attached hereto as Exhibit H;
 8               g.     The Case Initiating Documents are attached hereto as Exhibit I;
 9               h.     The Alternative Dispute Resolution (ADR) Information Packet
10                      is attached hereto as Exhibit J;
11               i.     The Peremptory Challenge is attached hereto as Exhibit K;
12               j.     The Order Regarding the Peremptory Challenge is attached
13                      hereto as Exhibit L;
14               k.     The Certificate of Mailing is attached hereto as Exhibit M;
15               l.     The Notice of Order Regarding the Peremptory Challenge is
16                      attached hereto as Exhibit N; and
17               m.     The Letter from Plaintiff’s Counsel dated March 25, 2019 is
18                      attached hereto as Exhibit O.
19                               The Action Is Removable
20         4.    The State Court Action is removable to this Court because the Court
21 has original jurisdiction and the Central District of California encompasses the
22 location in which the State Court Action is currently pending (i.e., Los Angeles,
23 California). See 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State court
24 of which the district courts of the United States have original jurisdiction, may be
25 removed by the defendant . . . to the district court of the United States for the
26 district and division embracing the place where such an action is pending.”).
27         5.    This Court has original jurisdiction pursuant to the Class Action
28 Fairness Act of 2005 (“CAFA”). CAFA was enacted based on Congress’s concern

                                              3
                                     NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 4 of 12 Page ID #:4


 1 that “cases involving large sums of money, citizens of many different States, and
 2 issues of national concern, have been restricted to State courts even though they
 3 have national consequences.” 151 Cong. Rec. S1086-01, S1103 (Feb. 8, 2005).
 4 CAFA’s purpose is to allow “federal court consideration of interstate cases of
 5 national importance under diversity jurisdiction.” 28 U.S.C. § 1711.
 6         6.    “[N]o antiremoval presumption attends cases invoking CAFA, which
 7 Congress enacted to facilitate adjudication of certain class actions in federal court.”
 8 Dart, 135 S. Ct. at 554.
 9         7.    CAFA extends federal jurisdiction over class actions where: (1) any
10 member of the proposed class is a citizen of a state different from any defendant
11 (i.e., minimal diversity exists); (2) there are at least 100 members in all proposed
12 plaintiff classes combined; and (3) the amount in controversy exceeds $5 million.
13 See 28 U.S.C. §§ 1332(d). As explained below, each of these requirements is
14 satisfied in this case.
15                   The Minimal Diversity Requirement Is Satisfied
16         8.    A putative class action is removable based on diversity jurisdiction if
17 “any member of a class of plaintiffs is a citizen of a State different from any
18 defendant.” 28 U.S.C. § 1332(d)(2)(A).
19         9.    Kroger is incorporated under the laws of Ohio, and its principal place
20 of business is in Cincinnati, Ohio. (See Ex. A ¶ 14.) Thus, for purposes of
21 determining diversity jurisdiction, Kroger is a citizen of Ohio. See 28 U.S.C.
22 § 1332(c)(1).
23         10.   Plaintiff is not a citizen of Ohio. She is a citizen of California, resides
24 in California, and purchased Kroger’s product in California. (See Ex. A ¶ 12.)
25         11.   Although the Complaint purports to name Doe defendants, the
26 citizenship of Doe defendants “shall be disregarded” for purposes of the removal
27 analysis. 28 U.S.C. § 1441(b)(1).
28

                                             4
                                    NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 5 of 12 Page ID #:5


 1         12.   Therefore, there is sufficient (and complete) diversity of citizenship
 2 between the relevant parties in this case.
 3                  Plaintiff’s Proposed Class Exceeds 100 Members
 4         13.   For a class action to be removable under CAFA, “the number of
 5 members of all proposed plaintiff classes in the aggregate” must be at least 100.
 6 28 U.S.C. § 1332(5)(B).
 7         14.   Plaintiff seeks to represent a class of “[a]ll persons who purchased
 8 [Kroger’s ice cream] Products in the State of California for personal use and not
 9 for resale during the time period of four years prior to the filing of the complaint
10 through the present.” (Ex. A ¶ 33.)
11         15.   Plaintiff’s proposed class exceeds 100 members. Plaintiff confirms in
12 the Complaint that the class “is comprised of many thousands of persons
13 throughout the State of California.” (Ex. A ¶ 34.)
14                   The Amount in Controversy Exceeds $5 Million
15         16.   Where, as here, “the plaintiff’s complaint does not state the amount in
16 controversy, the defendant’s notice of removal may do so.” Dart Cherokee Basin
17 Operating Co., LLC v. Owens, 135 S. Ct. 547, 551 (2014). To establish the
18 amount in controversy, a notice of removal “need not contain evidentiary
19 submissions.” Id. Rather, “a defendant’s notice of removal need include only a
20 plausible allegation that the amount in controversy exceeds the jurisdictional
21 threshold.” Id. at 554.
22         17.   For purposes of removal only, and without conceding that Plaintiff or
23 the putative class is entitled to any damages, remedies, or penalties whatsoever, the
24 aggregated claims of the putative class establish that the amount in controversy
25 exceeds the jurisdiction minimum of $5,000,000, exclusive of interest and costs.
26 See 28 U.S.C. § 1332(d)(2).
27         18.   The amount in controversy in this action easily satisfies CAFA’s
28 $5,000,000 jurisdictional threshold based on Plaintiff’s request for, among other

                                             5
                                    NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 6 of 12 Page ID #:6


 1 things, (a) actual damages, (b) statutory damages, (c) punitive damages,
 2 (d) attorneys’ fees, and (e) injunctive relief. See Lewis v. Verizon Communs., Inc.,
 3 627 F.3d 395, 397 (9th Cir. 2010) (noting removing defendant need only show
 4 “that the potential damages could exceed the jurisdictional amount”); Woods v.
 5 CVS Pharm., Inc., No. 14-0259, 2014 U.S. Dist. LEXIS 13339, at *5 (C.D. Cal.
 6 Jan. 30, 2014) (“The ultimate inquiry is what amount is put ‘in controversy’ by the
 7 plaintiff’s complaint, not what a defendant will actually owe.”).
 8                                    Actual Damages
 9         19.   In a putative class action, “the claims of the individual class members
10 shall be aggregated to determine whether the matter in controversy exceeds the
11 [jurisdiction minimum].” 28 U.S.C. § 1332(d)(6).
12         20.   Plaintiff brought claims under, e.g., California’s Unfair Competition
13 Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. (Ex. A ¶¶ 46-58), and
14 California’s Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Proc. Code
15 §§ 1750, et seq. (Ex. A ¶¶ 71-83), which provide for restitutionary relief.
16         21.   As explained in the demand letter sent by Plaintiff’s counsel dated
17 March 25, 2019, Plaintiff claims Kroger violated California law by deceptively
18 labeling, advertising, and marketing various unspecified ice cream products. (See
19 Ex. O at 1 & n.2.)
20         22.   Due to Plaintiff’s conclusory assertions, the Complaint appears to
21 implicate every ice cream product potentially sold by Kroger in California for at
22 least the period from March 2015 until full adjudication of the action. Based on
23 Plaintiff’s unspecified definition broadly encompassing all Kroger ice cream
24 products sold in the state of California, actual damages based on, e.g.,
25 restitutionary damages—for all potential sales of all such products—could exceed
26 the $5 million jurisdictional threshold on their own.
27
28

                                             6
                                    NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 7 of 12 Page ID #:7


 1                                   Statutory Damages
 2         23.   In addition, the potential statutory damages alone exceed $5 million.
 3 Plaintiff asserts causes of action under the FAL and the CLRA, and further seeks
 4 any and all “relief as the Court may deem necessary and appropriate.” (Ex. A at
 5 Prayer for Relief; see also id. ¶ 15 (alleging Kroger “liable to Plaintiff for the
 6 events, happenings, and damages hereinafter set forth below”); id. ¶ 18 (seeking
 7 relief for alleged “damage and detriment of the consuming public”).)
 8         24.   The FAL and CLRA both provide for substantial statutory damages,
 9 which were put in controversy by Plaintiff’s Complaint—either of which
10 independently suffices to demonstrate that the potential damages could exceed the
11 jurisdictional threshold.
12         25.   Under the FAL, “[a]ny violation of the provisions of this section” is
13 subject to penalties “not exceeding two thousand five hundred dollars ($2,500).”
14 Cal. Bus. & Prof. Code § 17500. To meet the $5 million minimum, the class must
15 include at least 2,001 individuals (2,001 x $2,500 > $5 million). As alleged, the
16 putative class includes “many thousands” (conservatively, at least 2,001)
17 individuals. (Ex. A ¶ 34.) In addition, Defendants allege that at least 5,000 total
18 units of ice cream products were sold in California during the putative class period.
19 Therefore, the amount in controversy exceeds the $5 million for FAL statutory
20 damages. See, e.g., Morey v. Louis Vuitton N. Am., Inc., 461 F. App’x 642, 643
21 (9th Cir. 2011) (multiplying value of potential statutory violation by potential
22 number of putative plaintiffs to find “that the amount in controversy exceeds $5
23 million.”); Brooks v. Life Care Ctrs. of Am., Inc., 2014 U.S. Dist. LEXIS 27539, at
24 *16–17 (C.D. Cal. Feb. 21, 2014) (same; finding amount in controversy satisfied
25 based on value of potential penalties).
26         26.   Likewise, Plaintiffs’ complaint implicates statutory damages under the
27 CLRA, which provides a minimum award of statutory damages of $1,000 per
28 violation. See Cal. Civ. Code § 1780. Here, to meet the $5 million minimum, the

                                              7
                                     NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 8 of 12 Page ID #:8


 1 putative class must contain at least 5,001 members (5,001 x $1,000 > $5 million).
 2 For the same reasons as stated above, the putative class is likely more than 5,000
 3 individuals. (Ex. A ¶ 34.) Therefore, the amount in controversy independently
 4 exceeds $5 million for CLRA statutory damages. See, e.g., Morey, 461 F. App’x at
 5 643; Brooks, 2014 U.S. Dist. LEXIS 27539, at *16-17; Pickman v. Am. Express
 6 Co., No. 11-5326, 2012 U.S. Dist. LEXIS 9662, at *5 (N.D. Cal. Jan. 27, 2012)
 7 (“The amount in controversy is satisfied by multiplying the minimum amount of
 8 damages to be sought under the CLRA ($1,000) by the number of alleged
 9 violations (5,001).”).
10         27.   For these reasons, the statutory damages amounts potentially at issue
11 in this case bring the amount controversy over $5 million.
12                                   Punitive Damages
13         28.   “The amount in controversy may include punitive damages if
14 recoverable under state law.” Karn v. Bayview Loan Servicing, LLC, No. 18-0623,
15 2018 U.S. Dist. LEXIS 103531, at *11 (C.D. Cal. June 20, 2018). “The defendant
16 may point to facts alleged in the complaint, the nature of the claims, or evidence in
17 the record to demonstrate that an award of punitive damages is possible.”
18 Petkevicius v. NBTY, Inc., No. 14-2616, 2017 U.S. Dist. LEXIS 43636, at *28 n.4
19 (S.D. Cal. Mar. 24, 2017) (quoting Frederick v. Hartford Underwriters Ins. Co.,
20 683 F.3d 1242, 1248 (10th Cir. 2012)).
21         29.   Punitive damages are recoverable under California law in connection
22 with Plaintiff’s CLRA cause of action. See Cal. Civ. Code § 1780(a). In support
23 of such a claim, Plaintiff alleges that the actions purportedly taken by Kroger were
24 “done with conscious disregard of Plaintiff’s rights, and [Kroger] was wanton and
25 malicious in its concealment of same.” (Ex. A ¶ 78; see also id. ¶ 17 (alleging
26 Kroger “[i]n committing the wrongful acts alleged herein,” “planned and
27 participated in and furthered a common scheme by means of false misleading,
28 deceptive, and fraudulent representations to induce members of the public to

                                             8
                                    NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 9 of 12 Page ID #:9


 1 purchase the Product.”); id. ¶ 18 (alleging Kroger “knew” its representations were
 2 false and fraudulent and made them in order to obtain “profits of hundreds of
 3 thousands of dollars or more to Defendants”).)
 4         30.   Punitive damages of well in excess of a one-to-one ratio to total
 5 damages has consistently been approved by courts as being reasonable and proper.
 6 See Colombo v. BRP US Inc., 230 Cal. App. 4th 1442, 1471 n.15 (2014)
 7 (“California courts have been unwilling to apply a one-to-one ratio of punitive to
 8 compensatory damages” and have awarded far greater ratios); Amerigraphics, Inc.
 9 v. Mercury Cas. Co., 182 Cal. App. 4th 1538, 1564 (2010) (collecting cases
10 supporting the proposition that “California appellate cases indicating that a one-to-
11 one limit is appropriate in most cases”); Pfeifer v. John Crane, Inc., 220 Cal. App.
12 4th 1270, 1313 (2013) (“California courts ‘have adopted a broad range of
13 permissible ratios—from as low as one to one to as high as 16 to 1’”).
14         31.   “A ratio of 1:1 between punitive and economic damages has been
15 described as ‘conservative’ for purposes of calculating the amount in controversy”
16 under CAFA. Bayol v. Zipcar, Inc., No. 14-2483, 2015 U.S. Dist. LEXIS 109027,
17 at *24 (N.D. Cal. Aug. 18, 2015) (applying “conservative” 1:1 ratio for punitive
18 damages as allowed under the CLRA to hold that the federal court had jurisdiction
19 under CAFA); Sloan v. 1st Am. Auto. Sales Training, No. 16-5341, 2017 U.S. Dist.
20 LEXIS 58476, at *8 (C.D. Cal. Apr. 17, 2017) (same); Tompkins v. Basic Research
21 LLC, No. 08-244, 2008 U.S. Dist. LEXIS 81411, at *12 (E.D. Cal. Apr. 22, 2008)
22 (same). Even a conservative one-to-one ratio would further elevate the amount in
23 controversy above the $5,000,000 CAFA statutory minimum.
24                                    Attorneys’ Fees
25         32.   Plaintiff seeks attorneys’ fees as permitted by law pursuant to
26 California consumer protection and unfair competition statutes, which provide for
27 attorneys’ fees awards to the prevailing party. (Ex. A at Prayer for Relief.)
28

                                             9
                                    NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 10 of 12 Page ID #:10


  1         33.    In numerous analogous class action cases involving (1) the same
  2 California consumer protection statute causes of action, (2) substantially identical
  3 allegations of false or misleading statements on product labels, and (3) similar
  4 complexity of issues and labeling claims, attorneys have sought in excess of $2-3
  5 million in attorneys’ fees. See, e.g., Brown v. Hain Celestial Group, Inc., No. 11-
  6 3082, 2016 U.S. Dist. LEXIS 20118 (N.D. Cal. Feb. 18, 2016) (UCL, FAL, and
  7 CLRA mislabeling class action; seeking approval in excess of $3 million in fees);
  8 Hendricks v. Starkist Co., No.13-729, 2016 U.S. Dist. LEXIS 134872 (N.D. Cal.
  9 Sep. 29, 2016) (same); Retta v. Millennium Products, Inc., No. 15–1801, 2017 U.S.
 10 Dist. LEXIS 220288 (C.D. Cal. Aug. 22, 2017) (same; seeking approval in excess
 11 of $2 million).
 12         34.    These amounts should also be included in the amount in controversy.
 13 See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155 (9th Cir. 1998); Brady v.
 14 Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1010-11 (N.D. Cal. 2002) (using
 15 “amount of fees commonly incurred in similar litigation” as reasonable measure of
 16 attorney’s fees to determine amount in controversy).
 17                                     Injunctive Relief
 18         35.    Plaintiff also seeks injunctive relief. (Ex. A at Prayer for Relief.) The
 19 “value” of the injunctive relief for purposes of the jurisdictional inquiry depends
 20 on the value to the plaintiff or the cost to the defendant if such relief is
 21 granted. See Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770, 775 (9th Cir.
 22 2017); McCauley v. Ford Motor Co., 264 F.3d 952, 958 (9th Cir. 2001) (“where
 23 the value of a plaintiff's potential recovery (in this case, a maximum of $3,500) is
 24 below the jurisdictional amount, but the potential cost to the defendant of
 25 complying with the injunction exceeds that amount, it is the latter that represents
 26 the amount in controversy for jurisdictional purposes”). Here, further establishing
 27 that the jurisdictional minimum has been reached, Plaintiff seeks to enjoin Kroger
 28 from selling the challenged products at issue in the Complaint. (See Ex. A ¶ 82.)

                                               10
                                       NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 11 of 12 Page ID #:11


  1         36.   In sum, based on Plaintiff’s assertions and theories of recovery, the
  2 amount in controversy well exceeds $5,000,000.
  3               Kroger Satisfies the Requirements of 28 U.S.C. § 1446
  4         37.   This Notice of Removal is signed pursuant to Rule 11 of the Federal
  5 Rules of Civil Procedure. See 28 U.S.C. § 1446(a).
  6         38.   This Notice of Removal has been filed within thirty days of service of
  7 the Complaint and summons on Kroger.
  8         39.   Concurrently with the filing of this Notice, Kroger will give written
  9 notice to all adverse parties and will file a copy of this Notice with the clerk of the
 10 Superior Court of the State of California in and for the County of Los Angeles.
 11 See 28 U.S.C. § 1446(d).
 12         40.   Kroger does not waive, and expressly preserves, all objections,
 13 defenses, and exceptions authorized by law, including but not limited to those
 14 permitted pursuant to Rules 4 and 12 of the Federal Rules of Civil Procedure.
 15         WHEREFORE, Kroger removes the State Court Action to this Court.
 16
 17 Dated: May 13, 2019                        DAVIS WRIGHT TREMAINE LLP
                                                 Jacob M. Harper
 18
                                                 James H. Moon
 19
 20                                            By: /s/ Jacob M. Harper
                                                   Jacob M. Harper
 21
 22                                            Attorneys for Defendant
                                               The Kroger Co.
 23
 24
 25
 26
 27
 28

                                              11
                                      NOTICE OF REMOVAL
Case 2:19-cv-04125-DMG-MAA Document 1 Filed 05/13/19 Page 12 of 12 Page ID #:12


  1                            DEMAND FOR JURY TRIAL
  2        Defendant The Kroger Company hereby demands a trial by jury on all issues
  3 raised in this action upon which a jury trial is permitted.
  4
  5 Dated: May 13, 2019                       DAVIS WRIGHT TREMAINE LLP
                                                Jacob M. Harper
  6
                                                James H. Moon
  7
  8                                           By: /s/ Jacob M. Harper
                                                  Jacob M. Harper
  9
 10                                           Attorneys for Defendant
                                              The Kroger Co.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             12
                                     NOTICE OF REMOVAL
